147 Ga. App. 175 (1978)
248 S.E.2d 236
LAKE
v.
HICKS.
55839.
Court of Appeals of Georgia.
Submitted May 15, 1978.
Decided September 12, 1978.
Michael J. Cohen, for appellant.
E. Graydon Shuford, for appellee.
SHULMAN, Judge.
Appellant Lake appeals an adverse judgment in the amount of $11,500 entered on a jury verdict in a breach of contract action. We affirm.
1. This trial was not reported and the trial judge refused to approve a proposed summary of evidence submitted by appellant. "There being no transcript or summary of evidence before this court, the enumerations of error requiring a consideration of the evidence are without merit." Nixdorf Enterprises, Inc. v. Bell, 127 Ga. App. 617 (1) (194 SE2d 486).
2. The brief contains references to defendant's exhibits (canceled checks and contracts) which were never submitted to the trial court and which do not appear in the record on appeal. Accordingly, counsel's argument cannot be considered. Harper v. Ga. S. & F. R. Co., 140 Ga. App. 802 (2) (232 SE2d 118).
3. Appellant argues that the judgment cannot stand because he never contracted with appellee individually. It is asserted that transactions between the litigants were made as corporations. These arguments must be rejected as unsupported. Airport Assoc. v. Audioptic Instructional Devices, Inc., 125 Ga. App. 325 (2) (187 SE2d 507).
4. Appellant contends that the trial court erred in refusing to certify his proposed statement of facts and conclusions of law. Appellee did not consent to appellant's *176 summary of the evidence and law.
"Since the case was tried before a jury, findings of fact and conclusions of law...were not required. [Cit.]" Moore v. First Nat. Bank of Atlanta, 141 Ga. App. 164 (2) (233 SE2d 26). Cf. Chapman v. Conner, 138 Ga. App. 518 (2) (226 SE2d 625).
Appellant's failure to comply with any of the methods provided by Code Ann. § 6-805 removes any possible error on the grounds asserted. See Herring v. Herring, 228 Ga. 492 (186 SE2d 538). Cf. Buffington v. Ray-O-Lite Southeast, Inc., 119 Ga. App. 799 (168 SE2d 662).
Judgment affirmed. Bell, C. J., and Birdsong, J., concur.